Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it contains legal phraseology often used in patent claims such as “comprises.” Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6-8, 11 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Regarding claims 2, 3, and 12, the phrase "particularly" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
In re Claim 6, wherein a forward rotation of the hair cutting appliance induces a length enlargement, and wherein a rearward rotation of the hair cutting appliance induces a length reduction,” is indefinite.  It is unclear how this relates to the adjustment control signal, further it is unclear what is a length enlargement and length reduction in relation to the movable portion of the cutting length adjustment mechanism.  According to Claim 1, the actuator is operated on the basis of the adjustment control signal.  Does the adjustment control signal cause the length movement (length enlargement or length reduction) or is this in addition to the adjustment signal.   Is the claim directed to: “wherein a forward orientation of the hair cutting appliance induces a forward adjustment control signal that causes the actuator to move the movable portion of the 
In re Claim 7, “wherein a detected speed of rotation of the hair cutting appliance determines at least one of an adjustment speed and a length adjustment increment of the length adjustment operation,” is indefinite.  According to Claim 1, the actuator is operated on the basis of the adjustment control signal.   It is unclear how “a detected speed of rotation” relates to the adjustment control signal.  Is this the same or is this in addition to the adjustment control signal.  Further, it is unclear what is detecting the speed of rotation.  Is this movement sensor? Does the length adjustment operation related to the actuator or is this a different operation? The claims were examined as best understood.  Appropriate correction is required.  
In re Claim 8, wherein a detected rotation angle of the hair cutting appliance determines at least one of an adjustment speed and a length adjustment increment of the length adjustment operation,” is indefinite. According to Claim 1, the actuator is operated on the basis of the adjustment control signal. It is unclear how “a detected rotation angle” relates to the adjustment control signal. Is this the same or is this in addition to the adjustment control signal. Further, it is unclear what is detecting the detected rotation angle.  Is this movement sensor? Does the length adjustment 
In re Claim 11, “a movable portion that is movable with respect to a housing portion of the hair cutting appliance” is indefinite.  Claim 11 dependents from Claim 1.  Claim 1 requires “a movable portion of the cutting length adjustment mechanism.”  Are the movable portion of Claims 1 and Claim 11 the same structure or is Applicant claiming a different portion of the device?  This is unclear.  As best understood, it appears to be the same structure.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 12, “a housing portion” is indefinite.  Claim 12 depends from Claim 11 and Claim 1.  Claim 1 requires “a housing portion.” Is this the same housing portion (in claim 12) as claimed in Claim 1 or is this an additional housing portion?  The claims were interpreted as Claim 12 was referring to the housing portion introduced in Claim 1. 
In re Claim 12, “a cutting length adjustment mechanism” is indefinite.  Claim 12 dependents from Claim 11 and Claim 1.  Claim 1 requires a cutting length adjustment mechanism.  Is this the same mechanism (in claim 12) as claimed in Claim 1 or is this an additional mechanism.  The claims were interpreted as Claim 12 was referring to the same mechanism introduced in Claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 11 depends from Claim 1, and requires a movable portion that is movable with respect to a housing portion.  This is already claimed in Claim 1.  In addition, Claim 11 requires an adjustment device, which, again, is already required by Claim 1.  As such, Claim 11 does not further limit the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0321365 to Lauritsen.

In re Claim 1, Lauritsen teaches an adjustment drive [see Figs. 3a or b, teaching in Fig. 3a, the cutting point (22) of the hair trimming device (2) is moved up and down inside the distance comb (19) by the length regulation mechanism (18). – see Para. 0129 and in Fig. 3B,  teaching a moveable distance comb unit (27) is used, whilst the cutting point (22) is fixed in the hair trimming device (2), Para. 0132] for a cutting length adjustment mechanism for a hair cutting appliance (see Fig. 1A-D, #2), the adjustment drive comprising: 
an actuator that is configured to actuate a movable portion of the cutting length adjustment mechanism with respect to a housing portion of the hair cutting appliance (see Para. 0129, length regulating mechanism #18, see Para. 0067 and Figs. 3a-b), and
a movement sensor unit (electromagnetic field sensor #10; see Para. 0009, 0061, 0128, 0134) that is configured to detect a movement of the hair cutting appliance, involving at least one of an orientation change and a position change, and to output an adjustment control signal that is derived from the detected movement [see Para. 0055, teaching see Para. 0061, teaching: the position and rotation of a hair trimming device (2) is simultaneously monitored using an electromagnetic field sensor (10) placed inside the hair trimming device (2) and Para. 0065, which teaches: The distance and orientation of the two monitored devices (2, 3) in relation to the electromagnetic field source (1), together with previously generated data regarding the client's head shape (30), provides sufficient data for an embedded computer system (4) to calculate the position of the hair trimming device's (2) position reference point (35) in relation to the client's head (30). --- the position of the hair trimming device position reference point 
wherein, in a length adjustment mode, the actuator is operated on the basis of the adjustment control signal (see Figs. 6C-D, teaching the hair trimmer cutting different lengths of hair; see also Para. 0018, the examiner notes that the hair length profile causes the trimmer to adjust the length of hair to be trimmed based on the style of hair cut – see Para. 0088).

In re Claim 3, Lauritsen teaches wherein the movement sensor unit is arranged to detect an absolute orientation change or an absolute position change of the hair cutting appliance with respect to an overall reference frame, particularly with respect to a gravity system (The movement sensor #10 detects the movement of the trimmer #2 in comparison to a 3D representation of the client’s head – see Para. 0073, this is used to create a Hair Length Profile, with position points #20/26, see Para. 0083-88. The position of the trimmer is known in order to trim the client’s hair at the appropriate location, i.e., the position of the trimmer relative to the HLP is known in order to properly trim the client’s hair, see e.g. Para. 0124).

In re Claim 4, Lauritsen teaches wherein the movement sensor unit is arranged to detect a relative orientation change or position change of the hair cutting appliance with respect to a previously assumed orientation or position (see Para. 0128, if the user moves the trimer too fast, i.e., the trimmer is out of position/orientation with respect to a previously assumed orientation or position, the trimming motor is turned off).

In re Claim 5, Lauritsen teaches wherein the movement sensor unit is arranged to detect at least one of a pitch movement, a roll movement and yaw movement of the hair cutting appliances (Lauritsen teaches detecting and X, Y, Z movement, which is the equivalent of a pitch movement, roll movement and yaw movement), wherein a roll axis is aligned with a main elongation direction of the hair cutting appliance, wherein a pitch axis is perpendicular to the roll axis and basically parallel to a leading edge of the blade set hair cutting appliance, and wherein a yaw axis is perpendicular to the roll axis and perpendicular to the pitch axis.

In re Claim 9, Lauritsen teaches wherein length adjustment settings are assigned to rotation orientation states of the hair cutting appliance (see Para. 0061 teaching: the position and rotation of a hair trimming device (2) is simultaneously monitored using an electromagnetic field sensor (10) placed inside the hair trimming device (2) in combination with The present invention relates to a programmable hair trimming system that is arranged to detect, by means of an electromagnetic tracking system, the position of a hair trimming device in relation to a client's head, relate this position to previously generated data regarding the desired trimming length, and to automatically and dynamically adjust the trimming length of said hair trimming device accordingly, of Para. 0005 – in other words, both the position and rotation of the hair trimmer are used to determine how to automatically and dynamically adjust the trimming length of the hair trimming device). 



In re Claim 11, Lauritsen teaches a cutting length adjustment mechanism (see Figs. 1-4B, #22) for a hair cutting appliance comprising a movable portion (see Fig. 3B, movable comb #27) that is movable with respect to a housing portion of the hair cutting appliance (see Para. 0132 teaching the comb moving relative to the cutting point #22/housing), and an adjustment drive as claimed in claim 1 (see above in re Claim 1).

In re Claim 12, Lauritsen teaches a hair cutting appliance (see Figs. 1-4B, #22), particularly a hair trimmer or clipper, comprising a housing portion (housing of #2, see Fig. 3B), a cutting unit including a blade set (see Fig. 3B, #22; see also Para. 0135), and a cutting length adjustment mechanism (see Fig. 3B, movable comb #27) as claimed in claim 11.

In re Claim 13, Lauritsen teaches further comprising a mode control element that is actuable to set the adjustment drive into the length adjustment mode (see Para. 0121, teaching a pressure sensitive sensor.  The hair trimming device (2) detects and confirms the placement in the start-up area (25) as well as the trimmer/head contact via 

In re Claim 14, Lauritsen teaches wherein the movement sensor unit is operable to detect a free rotation of the hair cutting appliance about a central portion of the housing portion (see Para. 0061 teaching the position and rotation of the trimming device is monitored, this would detect free rotation of the hair cutting device around a central portion of the housing). 

In re Claim 15, Lauritsen teaches a method of operating a cutting length adjustment mechanism (see Figs. 1-4B, #22) for a hair cutting appliance, the method comprising the following steps: 
- 	providing an adjustment drive [see Figs. 3a or b, teaching in Fig. 3a, the cutting point (22) of the hair trimming device (2) is moved up and down inside the distance comb (19) by the length regulation mechanism (18). – see Para. 0129 and in Fig. 3B,  teaching a moveable distance comb unit (27) is used, whilst the cutting point (22) is fixed in the hair trimming device (2), Para. 0132] comprising an actuator (see Para. 0129, length regulating mechanism #18, see Para. 0067 and Figs. 3a-b) for actuating a movable portion of the cutting length adjustment mechanism, 
- 	providing a movement sensor unit (electromagnetic field sensor #10; see Para. 0009, 0061, 0128, 0134) that is configured to detect a movement of the hair 
- 	detecting a movement of the hair cutting appliance (see Para. 0005, teaching detecting the position of the hair trimmer), 
- 	generating and outputting a respective adjustment control signal (see Para. 0005, teaching relate the position of the trimmer position to previously generated data regarding the desired trimming length, and to automatically and dynamically adjust the trimming length of said hair trimming device accordingly), and 
- 	operating the actuator on the basis of the adjustment control signal (see Figs. 6C-D, teaching the hair trimmer cutting different lengths of hair; see also Para. 0018, the examiner notes that the hair length profile causes the trimmer to adjust the length of hair to be trimmed based on the style of hair cut – see Para. 0088).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0321365 to Lauritsen in view of US 2015/0197016 to Krenik. – see Para. 0056. 

In re Claim 2, Lauritsen in re Claim 1, does not teach wherein the movement sensor unit comprises at least one movement sensor, particularly at least one of an accelerometer sensor or a gyroscope sensor.

However, Krenik teaches the movement sensor unit comprises at least one movement sensor, particularly at least one of an accelerometer sensor or a gyroscope sensor.  (See Krenik, Para. 0056).  

In the same field of invention, automatically adjusting trimmers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the movement sensor taught by Lauritsen with the accelerometer sensor or gyroscope sensor taught by Krenik.  Doing so is the substitution of one known type of sensor used in the automatically adjusting trimmer art with another known type of 
 
It is to be noted that claims 6-8 have not been rejected over prior art.  They may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.  The Examiner encourages Applicant to set up an interview to clear up the issues under 35 USC § 112.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JONATHAN G RILEY/Primary Examiner, Art Unit 3724